Citation Nr: 0917232	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  01-00 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from June 1949 
to April 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Newark, New Jersey.  
The Veteran had a hearing before a Decision Review Officer 
(DRO) in October 2003.  A transcript of that hearing is 
contained in the record.  

The issue of service connection for prostatitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A November 1997 RO rating decision denied the Veteran's 
claim of service connection for prostatitis; the Veteran did 
not appeal the decision.

2. Evidence associated with the claims file after the last 
final denial in November 1997 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.


CONCLUSIONS OF LAW

1. The November 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for prostatitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection for prostatitis, the Board 
notes that a lengthy discussion of VCAA notice is unnecessary 
because the Board is reopening this claim.  

VA also has a duty under the VCAA to assist the Veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the Veteran's service treatment records are 
associated with the claims file, as are various private 
treatment records.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the issue 
of reopening the Veteran's claim has been obtained, and that 
this issue is therefore ready for appellate review.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.

At the time of the prior final decision in this matter, as 
issued in a November 1997 RO rating decision, the relevant 
evidence under consideration consisted of the Veteran's 
service treatment records, private treatment records, and lay 
statements made by the Veteran.

The Veteran's initial claim of entitlement to service 
connection for prostatitis was denied by RO rating decision 
dated in November 1997.  The Veteran's claim was denied for 
lack of a chronic disability.  The Veteran did not appeal 
this decision; therefore, it became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  The Veteran 
filed a second claim for service connection for prostatitis 
in April 1999.  In a November 1999 rating decision, the RO 
again denied the Veteran's claim.  Although the RO did not 
explicitly reopen the Veteran's final November 1997 decision 
before denying him service connection for prostatitis in the 
November 1999 rating decision, the Board finds that a 
reopening can be implied because the RO did in fact consider 
the Veteran's underlying service connection claim on the 
merits.  Thus, for purposes of this appeal, the Board finds 
that it must consider both whether the Veteran has presented 
new and material evidence, and if so, whether service 
connection is warranted.

Initially, the Board notes that the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board may 
not discuss the merits of a final decision until the Veteran 
has presented new and material evidence sufficient for the 
Board to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002).

In this case, the Board finds that the Veteran has presented 
new and material evidence.  Specifically, the Board finds 
that new evidence submitted since the last prior final denial 
indicates that the Veteran may currently suffer from 
prostatitis.  A private treatment record from April 1995 
states that the Veteran may suffer from prostatic 
hypertrophy.  Another private treatment record from May 1995 
provides a diagnosis of prostatism.  Finally, a January 1996 
records states that the Veteran suffers from an enlarged 
prostate.  The Board accepts these records as an indication 
that the Veteran could suffer from prostatitis.  Since lack 
of a current disability was the primary reason for the RO's 
previous final denial, and since this new evidence addresses 
that element of the claim, the Board finds that these new 
pieces of evidence are also material.  Such evidence is so 
significant that it must now be considered in order to fairly 
decide the merits of these claims, and as such, the claim for 
entitlement to service connection for prostatitis must be 
reopened for full review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for prostatitis is 
reopened, and to this extent the claim is granted.



	(CONTINUED ON NEXT PAGE)

REMAND

While the Veteran has presented new and material evidence, 
there is nevertheless insufficient evidence in the record for 
the Board to properly determine whether service connection is 
warranted.  Thus, as discussed below, the Board finds that 
the Veteran's claim must be remanded for a VA medical 
examination.

Under McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim."

In this case, as discussed above, there is at least some 
evidence that the Veteran currently suffers from prostatitis.  
Further, there is at least some indication that the Veteran's 
prostatitis is related to his active duty service.  According 
to the Veteran's service treatment records, the Veteran was 
treated for a prostate condition during service.  In June 
1952, the Veteran was diagnosed with urethritis with prostate 
involvement.

However, while there is evidence that the Veteran has 
suffered from prostate issues both during and after service, 
there is insufficient evidence to fully establish service 
connection.  Particularly, the Board notes that the Veteran's 
post-service prostate symptoms have not been etiologically 
related to his active duty service.  The Board also notes 
that the Veteran has been diagnosed and treated for prostate 
cancer, which has been determined to be not related to 
service, but may be responsible for some or all of the 
Veteran's prostate-related symptoms.  

In sum there is at least an indication that the Veteran 
currently suffers from prostatitis and that the prostatitis 
may be related to the Veteran's active duty service.  As 
such, the case must be remanded for a VA medical examination 
to determine the existence and etiology of the Veteran's 
prostatitis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any chronic prostatitis.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  

The examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the Veteran, the 
examiner should state whether or not the 
Veteran currently suffers from 
prostatitis.

If it is determined that the Veteran 
currently suffers from prostatitis, the 
examiner should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's prostatitis is 
etiologically related to his active duty 
service.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has prostatitis related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


